Exhibit 99 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD APRIL 19, 2008 TO THE STOCKHOLDERS OF CITIZENS FINANCIAL CORP.: Notice is hereby given that the Annual Meeting of Stockholders of Citizens Financial Corp. will be held in the lobby of the Citizens National Bank of Elkins, 211-213 Third Street, Elkins, West Virginia, on Saturday, April 19, 2008, at 11:00 A.M., for the purpose of voting on the following matters: 1. To fix the maximum number of Directors at nine 2. To elect three (3) Directors to serve a full three-year term expiring in 2011.The nominees are:Max L. Armentrout; William T. Johnson, Jr.; and L. T.
